Citation Nr: 9906833	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to July 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the RO.



REMAND

The veteran contends that he suffers from a bilateral hearing 
loss due to exposure to acoustic trauma while on active duty.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as "the Court") held that 
even prior to the submission of a well grounded claim 
triggering the duty to assist under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1997), the VA has an obligation under 38 
U.S.C.A. §§ 5103(a) and 7722 to advise the appellant of the 
evidence necessary to complete his application for benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the "evidence necessary to complete 
the application" is medical evidence that his current 
bilateral hearing loss was incurred in or aggravated by 
service.

The Board further notes that a complete transcript of the 
hearing conducted in July 1997 was unavailable for review due 
to an apparently defective recording.  The RO should take 
appropriate steps to contact the veteran in order to clarify 
whether he wishes to schedule another hearing to reconstruct 
any missing testimony.

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
bilateral hearing loss since service.  He 
should also be asked to submit any 
medical evidence which tends to support 
his position that his bilateral hearing 
loss was incurred in service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.  Any documents received by the 
RO should be associated with the claims 
folder.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he wishes to schedule 
another personal hearing in light of the 
previous incomplete recording.  

3.  After the development requested 
hereinabove has been completed, the RO 
should undertake to review the veteran's 
claim.  If it is determined that the 
claim is well grounded, the RO should 
undertake all appropriate development, 
including affording the veteran a VA 
medical examination.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


